DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-4, 6-8, 11-13, 32-34, 39, and 60-61 are pending.
Claims 1, 3, 6, 60 are currently amended and claim 61 is new.
Claims 5, 9-10, 14-31, 35-38, and 40-59 are cancelled.
Claims 33-34 and 39 are withdrawn as being directed to a non-elected invention, the election having been made on 11/30/2021.
Claims 1-4, 6-8, 11-13, 32, and 60-61 have been examined.

Priority
This application is a CIP of 16/579,799 09/23/2019
16/579,799 is a CON of 15/913,845 03/06/2018 PAT 10420844
15/913,845 is a CON of 14/118,546 11/18/2013 PAT 10010617
14/118,546 is a 371 of PCT/US2012/038429 05/17/2012
PCT/US2012/038429 has PRO 61/543,725 10/05/2011
PCT/US2012/038429 has PRO 61/543,721 10/05/2011
PCT/US2012/038429 has PRO 61/487,638 05/18/2011
PCT/US2012/038429 has PRO 61/487,636 05/18/2011


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Withdrawn Rejection
The rejection of claims 1-4, 6-8, 11-13, 19-20, 25, 32, and 58-60 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the amendment to claim 1 overcomes the rejection.
The rejection of claims 1-4, 6-8, 11-13, 19-20, 25, 32, and 58-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 9 of U.S. Patent No. 10,010,617 B2 in view of Meier et al. is withdrawn because the amendment overcomes the rejection. However, the claims are subject to new ground of rejection based on U.S. Patent No. 10,010,617 B2 in view of Halasya et al. (WO 2007/060692 A2) in view of Meier et al. (WO 2010/070255 A1).
The rejection of claims 1-4, 6-8, 11-13, 19-20, 25, 32, and 58-60 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, 13 and 17-18 of U.S. Patent No. 10,471,127 B2 is withdrawn because the amendment overcomes the rejection. However, the claims are subject to new ground of rejection based on Patent No. 10,471,127 B2 in view of Meier et al. (WO 2010/070255 A1).

Claim Objections
Claim 60 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. 
Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is directed to the surfactant conjugated to Lys, Cys, Orn, or an unnatural amino acid, failing to further limit the surfactant conjugated to Lys17 in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 11-13, 32, and 60-61 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Halasya et al. (WO 2007/060692 A2, previously cited 12/17/2021) in view of Meier et al. (WO 2010/070255 A1, previously cited 12/17/2021) and Kalyuzhin et al. (Bulletin of Experimental Biology and Medicine. 2008. 145(5): 623-625, previously cited 12/17/2021).
Claim 1 is drawn to a peptide-surfactant conjugate comprising 
(i) a peptide sequence comprising aa1-aa20 of SEQ ID NO: 1 as defined and 
(2) covalently linked to a surfactant comprising C1-C30 alkyl-glycoside (Formula I).
Halasya et al. teach a composition comprising a surfactant compound comprising a hydrophobic moiety covalently linked to a saccharide for increasing bioactivity of peptides (Title 
    PNG
    media_image1.png
    249
    617
    media_image1.png
    Greyscale
et al. teach the use of glucosamine or glucuronic acid to form a conjugate via an amide linkage (p14, last para). Halasya et al. further teach the bioactive peptide is glucagon and glucagon-like peptides shown as follows (p37, Table 1).
Halasya et al. do not explicitly teach a glucagon peptide sequence.
Similarly, Meier et al. teach a glucagon peptide conjugate comprising the peptide formula sequence of SEQ ID NO: 4 as follows (p2, line 37; p3, line 1-6; claim 1) and aa2 is Aib and aa18 is Ala. 
Position
1
2
3-17
18
19-20
claim 1
H
Aib
QGTFTSDYSKYLDEK17
A
AK
ART SEQ-4
H
Aib
QGTFTSDYSKYLDER17
A
AK


    PNG
    media_image2.png
    314
    871
    media_image2.png
    Greyscale

A sequence alignment of Meier’s SEQ ID NO: 4 variant comprises aa1-aa20 of the instant SEQ ID NO: 1 shown as follows. Meier et al. teach the underlined amino acids 16 (Glu) and 20 (Lys) of SEQ ID NO: 4 capable of forming 17 shown above with lysine to optimize conjugation of lipophilic substituent to the bioactive peptide. The substitution of R17 by lysine in Meier’s peptide of SEQ ID NO: 4 variant reads on aa1-aa20 of the instant SEQ ID No: 1.
Halasya et al. in view of Meier et al. do not explicitly teach a lipophilic moiety (C4-30) conjugated to a bioactive peptide via a sugar.
Similarly, Kalyuzhin et al. teach the use of a glycoside as a linking spacer to covalently conjugate an alkyl group of a lipophilic moiety to a peptide for improving the bioactivity of a conjugated peptide as follows (p624, Fig 1; p625, Fig 2), reading on R1a=C4-30 
    PNG
    media_image3.png
    287
    861
    media_image3.png
    Greyscale
alkyl and W2 
    PNG
    media_image4.png
    192
    796
    media_image4.png
    Greyscale
(p14, line 1-3; p22, line 27) and Halasya et al. teach the use of glucuronic acid (n=1) for a conjugate via an amide bond (p14, last para), reading on W1=(C=O)-NH, R1b=R1c=R1d=H, n=1, and R2 is a lysine side chain of Meier’s glucagon peptide. One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine the teachings (Halasya et al. in view of Meier et al.) with Kalyuzhin’s linking spacer of glycoside because (a) Halasya et al. in view of Meier et al. teach a surfactant of C8-C18 fatty acid (Halasya et al. p23, para 4) covalently conjugated to Meier’s glucagon peptide formula SEQ ID NO: 4 (p2, line 37; p3, line 1-6; claim 1) and (b) Kalyuzhin et al. teach the use of a glycoside as a linking spacer to covalently conjugate an alkyl group of a lipophilic moiety to a peptide for improving the bioactivity of a conjugated peptide (p624, Fig 1; p625, Fig 2). Thus, instant claims 1-4 and 6-7 are obvious over Halasya et al. in view of Meier et al. Kalyuzhin et al.
With respect to claim 11, Kalyuzhin et al. teach the use of a surfactant comprising 1-alkyl glycoside covalently conjugated to a peptide via an amide bond for improving the bioactivity of a conjugated peptide as follows (p624, Fig 1).
With respect to claims 12 and 61, Meier et al. teach the lipophilic moiety having 4 to 30 carbon atoms of an acyl group preferred to be palmitoyl (C16) , caproyl, lauroyl, myristoyl or stearoyl (p11, line 32-39). Halasya et al. teach the use of glucosamine or glucuronic acid to form a conjugate via an amide linkage (p14, last para). Kalyuzhin et al. teach the use of a surfactant 
With respect to claims 13 and 61, Meier et al. teach acylation preferred to be on the side chain of a lysine residue in the peptide, substitution of R17 by lysine, (p14, line 1-3; p22, line 27). Halasya et al. teach the use of glucuronic acid to form a conjugate via an amide linkage (p14, last para).
With respect to claim 32, Meier et al. teach a pharmaceutical composition comprising the peptide and a pharmaceutically acceptable carrier (p19, line 35-39; claim 18).
Meier et al. teach amino acids 16 (Glu) and 20 (Lys) in the peptide of SEQ ID NO: 4 capable of forming intracellular bridge of a lactam ring (p8, line 29-36).
With respect to claim 60, the rejected claim 7 is a duplication of claim 60. See rejection of claim 7 above.
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine Halasya’s peptide-surfactant conjugate with Meier’s glucagon peptide derivative because (a) Halasya et al. teach a glucagon peptide conjugate (p37, Table 1) and (b) Meier et al. teach a glucagon peptide formula and lysine as a preferred conjugated amino acid (p3, line 1-6; claim 1 and p13, line 25-29). The combination would have reasonable expectation of success because both references teach glucagon peptide conjugate.
One of ordinary skill in the art at the time of the invention was made would have found it obvious to combine the teachings (Halasya et al. in view of Meier et al.) with Kalyuzhin’s linking spacer of glycoside because (a) Halasya et al. in view of Meier et al. teach a surfactant of C8-C18 fatty acid (Halasya et al. p23, para 4) covalently conjugated to Meier’s glucagon peptide .
Response to Arguments
Applicant’s arguments (Remarks, p2, V. Rejections Under 35 U.S.C. 103) have been fully considered, but the arguments do not overcome the rejection of record. Applicant’s amended claims have much broader claim scope compared to the suggested allowable subject matter in the prior office action. After carefully reviewing Halasya et al. in view of Meier et al. and Kalyuzhin et al. of record, an updated rejection based on the same references is made above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 11-13, 32, and 60-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9 of U.S. Patent No. 10,010,617 B2 (‘617 patent) in view of Halasya et al. (WO 2007/060692 A2) in view of Meier et al. (WO 2010/070255 A1). 
1.	Claim 1 of the ‘617 patent disclosed a peptide covalently conjugated to a 1-alkyl
glycoside surfactant comprising C8-C20 alkyl group linked to a saccharide via an O- or S-glycoside bond.

    PNG
    media_image5.png
    233
    182
    media_image5.png
    Greyscale
Claim 9 of the ‘617 patent disclosed the surfactant as 1-hexadecyl beta –D-glucuronic acid (the elected species as follows). 
Claim 1 or 9 of the ‘617 patent does not teach a conjugated peptide comprising aa1-aa20 of SEQ ID NO: 1.
Halasya et al. teach a composition comprising a surfactant compound comprising a hydrophobic moiety covalently linked to a saccharide for increasing bioactivity of peptides (Title and Abstract). Halasya et al. teach the hydrophobic moiety of the surfactant is an ester of lower alcohol of C2-C4 or fatty acid of C8-C18 (p23, para 4). Halasya et al. teach the saccharide is a monosaccharide comprising glucose, mannoses, galactose, ribose or sugar derivatives comprising glucuronic acid, galacturonic acid, gluconic acid D-lactone (p10, last para). Halasya et al. teach the use of glucosamine or glucuronic acid to form a conjugate via an amide linkage 
    PNG
    media_image1.png
    249
    617
    media_image1.png
    Greyscale
(p14, last para). Halasya et al. further teach the bioactive peptide is glucagon and glucagon-like peptides shown as follows (p37, Table 1). Because both claim 1 of the ‘617 patent and Halasya et al. disclosed a peptide conjugated to an alkyl glycoside surfactant for peptide delivery, one of ordinary skill in the art at the time the invention was made would have found it obvious to conjugate surfactant X of the ‘617 patent to Halasya’s glucagon like peptide.
Claim 1 of the ‘617 patent in view of Halasya et al. do not specify a glucagon like peptide sequence.
Similarly, Meier et al. teach a glucagon peptide conjugate comprising the peptide formula sequence of SEQ ID NO: 4 having aa2 as Aib and aa18 as Ala shown in the following (p2, line 
    PNG
    media_image2.png
    314
    871
    media_image2.png
    Greyscale
aa1-aa20 of the instant SEQ ID NO: 1 shown as follows. Meier et al. teach the underlined amino acids 16 (Glu) and 20 (Lys) of SEQ ID NO: 4 capable of forming intracellular bridge of a lactam ring (p8, line 29-36). Meier et al. teach the peptide covalently conjugated to a lipophilic moiety able to bind albumin to shield the peptide from enzymatic degradation to enhance the half-life of the bioactive peptide (p11, line 20-23). Meier et al. teach the lipophilic moiety having 4 to 30
carbon atoms of an acyl group preferred to be palmitoyl (C16), caproyl, lauroyl, myristoyl or stearoyl (p11, line 32-39), reading on a peptide conjugate comprising C4-30 acyl-(glucagon). Meier et al. further teach acylation may be conjugated to any amino acid side chain in the compounds including arginine. Because Meier et al. suggest lipophilic substituent may be conjugated to any amino acid side chain in the peptide but preferably conjugated to Lys (p13, line 25-29), one of ordinary skill in the art at the time the invention was made would have been motivated to substitute the bold residue of H, Q, T, S, D, Y and R17 shown above with lysine to 
Position
1
2
3-17
18
19-20
claim 1
H
Aib
QGTFTSDYSKYLDEK17
A
AK
ART SEQ-4
H
Aib
QGTFTSDYSKYLDER17
A
AK

optimize conjugation of lipophilic substituent to the bioactive peptide. The substitution of R17 by lysine in Meier’s peptide of SEQ ID NO: 4 variant reads on aa1-aa20 of the instant SEQ ID No: 1. Thus, claims 1 and 9 of the ‘617 patent in view of Halasya et al. and Meier et al. are obvious to the instant claims 1-4, 6-8, 11-12, and 61.
With respect to the instant claims 13 and 61, Meier et al. teach acylation preferred to be 17 by lysine, (p14, line 1-3; p22, line 27).
Claim 4 of the ‘617 patent disclosed a pharmaceutical composition comprising a 1-alkyl glycoside conjugated peptide and at least one pharmaceutically acceptable carrier or excipient. Meier et al. teach the bioactive peptide is the peptide sequence of SEQ ID NO: 4 (p2, line 37; p3, line 1-6), satisfying the instant claim 32.
Claim 9 of the ‘617 patent disclosed the surfactant as 1-hexadecyl beta –D-glucuronic acid (the elected species above), satisfying the instant claim 60.

2.	Claims 1-4, 6-8, 11-13, 32, and 60-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 13 and 17-18 of U.S. Patent No. 10,471,127 B2 (the ‘127 patent) in view of Meier et al. (WO 2010/070255 A1).
Position
1
2
3-17
18
19-20
claim 1
H
Aib
QGTFTSDYSKYLDEK17
A
AK
SEQ-1
H
Aib
QGTFTSDYSKYLDER17
A
AK

 Claim 1 of the ‘127 patent disclosed a peptide-surfactant conjugate. The disclosed peptide SEQ ID NO: 1 in claim 1 compared to aa1-aa20 of the instant Seq ID NO: 1 is shown as follows.


Claim 1 of the ‘127 patent disclosed Arg17 is a linker amino acid for surfactant conjugation, but does not specify a linker amino acid as Lys17.
Position
1
2
3-17
18
19-20
claim 1
H
Aib
QGTFTSDYSKYLDEK17
A
AK
ART SEQ-4
H
Aib
QGTFTSDYSKYLDER17
A
AK

Similarly, Meier et al. teach a glucagon peptide conjugate comprising the peptide formula sequence of SEQ ID NO: 4 (p2, line 37; p3, line 1-6; claim 1) compared to the instant SEQ 
Claim 2 of the ‘127 patent disclosed n=1, satisfying the instant claim 2.
Claim 3 of the ‘127 patent disclosed the surfactant X is a 1-alkyl glycoside class surfactant, satisfying the instant claim 11.
Claim 4 of the ‘127 patent disclosed the surfactant as the elected species of 1-hexadecyl beta-D-glucuronic acid, satisfying the instant claim 12.
Claim 13 of the ‘127 patent disclosed a pharmaceutical composition comprising a therapeutically effective amount of a peptide product and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 32.
Claim 17 of the ‘127 patent disclosed the surfactant structure, satisfying the instant claims 3-4, 6-7, and 60.
Claim 18 of the ‘127 patent disclosed R1a as substituted or unsubstituted C6-C20 alkyl group, satisfying the instant claim 8. 

3.	Claims 1-4, 6-8, 11-13, 32, and 60-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 16 of U.S. Patent No. 11,065,304 B2 (the ‘304 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘304 patent anticipates this instant invention.

1
2
3-17
18
19-20
Formula I
H
Aib
QGTFTSDYSKYLDEK17
A
AK
SEQ -1
H
Aib
QGTFTSDYSKYLDEK17
A
AK


    PNG
    media_image6.png
    170
    321
    media_image6.png
    Greyscale
Claim 1 of the ‘304 patent disclosed a peptide formula I conjugated to alkyl glycoside surfactant. A peptide sequence alignment of peptide formula I and the instant aa1-aa20 of SEQ ID NO: 1 and an alkyl glycoside surfactant are shown as follows.
Claim 1 of the ‘304 patent further disclosed K17 as a surfactant conjugate site, satisfying the instant claims 13 and 61.
Claims 2-3 of the ‘304 patent disclosed a surfactant X structure, satisfying the instant claims 3-4, 6-7, and 60.
Claim 4 of the ‘304 patent disclosed R1a is a substituted or unsubstituted C6-C20 alkyl group, satisfying the instant claim 8.
Claim 5 of the ‘304 patent disclosed the surfactant X is a 1-alkyl glycoside class surfactant, satisfying the instant claim 11.
Claim 6 of the ‘304 patent disclosed the elected surfactant species of 1-hexadecyl beta-D-glucuronic acid, satisfying the instant claim 12.
Claim 16 of the ‘304 patent disclosed a pharmaceutical composition comprising a therapeutically effective amount of a peptide product of claim 1, or acceptable salt thereof, and at least one pharmaceutically acceptable carrier or excipient, satisfying the instant claim 32.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
23-March-2022
/ARADHANA SASAN/Primary Examiner, Art Unit 1615